PER CURIAM.*
Writ denied. In addition to her opposition to the writ application filed by William Hester in this Court, Susan Hester filed a Motion for Sanctions and a Motion for *315Damages for Frivolous Writ Application. The documents filed by Susan Hester assert that since 1993 William Hester has lodged twelve appeals before the Fourth Circuit Court of Appeal and six writ applications in this Court. She asserts that her ex-husband, an attorney practicing law in New Orleans, has been using, and -will continue to use, the judicial system in an ongoing attempt to unnecessarily harass and humiliate her, cause delay, and increase her litigation expenses. She also alleges that Mr. Hester filed a fabricated proffer of testimony before this Court, the Fourth Circuit Court of Appeal, and the Civil District Court of New Orleans. Because these allegations, if proven, may constitute a violation of the ethical duties set forth in the Rules of Professional Conduct, we refer this matter to the Office of Disciplinary Counsel for investigation and appropriate action. Therefore, the Clerk of Court is hereby instructed to forward a copy of this per curiam to the Office of Disciplinary Counsel. The motions filed by Susan Hester are otherwise denied. See Hampton v. Greenfield, 618 So.2d 859 (La.1993).
LEMMON, J., concurs in denial of motions and will assign reasons.

 Victory, J., not on panel. Rule IV, Part II, § 3.